United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3000
                       ___________________________

                                  Deverick Scott

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   James Gibson, Warden, Varner Unit (Originally named as Gibson); Virginia
 Allen, Mailroom Supervisor, Varner Supermax Unit (originally named as Allen);
   Trent Smith, Officer, Varner Supermax Unit; John Pollett, Chaplain, Varner
   Supermax Unit (originally named as Polate); Seam Treas, Chaplain, Varner
Supermax Unit (originally named as Trease); Dexter McDonnell, Chaplain, Varner
   Supermax Unit (originally named as McDonnell); Does, Publication Review
 Committee Members, Varner Unit; Briana Boatner, (originally named as Boatner
                                  and Bolden)

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: March 10, 2021
                             Filed: March 15, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       Arkansas inmate Deverick Scott appeals the district court’s1 adverse grant of
summary judgment in his action under 42 U.S.C. § 1983 and the Religious Land Use
and Institutionalized Persons Act (RLUIPA). Initially, we find that Scott’s claims
arising from the denial of religious texts were subject to dismissal for failure to
exhaust administrative remedies. See King v. Iowa Dep’t of Corr., 598 F.3d 1051,
1052 (8th Cir. 2010) (reviewing de novo dismissal for failure to exhaust); Johnson
v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (dismissal is mandatory if exhaustion is
not complete at time of filing); see also Townsend v. Murphy, 898 F.3d 780, 784 (8th
Cir. 2018) (boundaries of proper exhaustion are determined by prison’s specified
administrative requirements).

       Viewing the record in a light most favorable to Scott, and drawing all
reasonable inferences in his favor, see Brewington v. Keener, 902 F.3d 796, 800 (8th
Cir. 2018) (de novo review), we agree with the district court that the record did not
establish that the practice of Scott’s religion was substantially burdened under
RLUIPA or the First Amendment by the one-time denial of a Ramadan meal or by the
subsequent one-time denial of an Eid feast meal. The judgment is affirmed. See 8th
Cir. R. 47B.
                       ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkanas.

                                         -2-